DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2020 and 12/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first opening” in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-8, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (US 2018/0196185).
Regarding claim 4, Shi et al. disclose a light-guide (355 of Fig 4) comprising substantially coextensive spaced apart first and second elongated channels (notches 365), each elongated channel extending from a first end of the elongated channel proximate a same first edge (bottom surface 410) of the light-guide to an opposing second end of the elongated channel proximate a same second edge (top surface 405) of the light-guide, wherein at least one of the first and second elongated channels has a maximum depth (h2) that is at least 0.5 times a thickness (h1) of the light-guide (paragraph 53).
Regarding claim 5, Shi et al. disclose that one end in the first and second ends of at least one of the first and second elongated channels (365) is closed (see Fig 4).
Regarding claim 6, Shi et al. disclose that neither of the first and second elongated channels (365) extends from the first edge to the second edge (Fig 43).
Regarding claim 7, Shi et al. disclose that the first and second elongated channels (365) define a first region (370 of Figs 3-4)  of the light-guide between the first and second elongated channels and a second region of the lightguide on at least one side of the pair of the first and 
Regarding claim 8, Shi et al. disclose an optical system (LCD), comprising: the light-guide (355) wherein the first and second elongated channels define a first region(370) of the light-guide there-between; and a light source (360) disposed at at least one of the first and second edges between the first and second elongated channels, such that light emitted by the light source enters the first region of the light-guide and propagates along the first region by undergoing at least partial reflection at the first and second elongated channels (paragraphs 55-57).
Regarding claim 10, Shi et al. disclose that the light guide (355) is a unitary light-guide (see Figs 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2018/0196185).
Regarding claim 9, Shi et al. disclose all the limitations of claim 0, except for having a light source disposed at each of the first and second edges of region between first and second channels.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use light sources at both ends of the light channel (370) so as to increase light output from the backlight to the LCD panel.
Allowable Subject Matter
Claims 1 & 3 are allowed over the prior art of record.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither shows nor suggests an optical system comprising all the limitations set forth in claim 1, particularly comprising the limitations of a round through opening extending from the top major surface to the bottom major surface; an elongated first channel formed in one of the top and bottom major surfaces and at least partially surrounding and substantially concentric with the opening, the first channel having a depth (d) that varies along a length of the first channel, along with other cited limitations.

			        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karabi Guharay/
Primary Examiner, Art Unit 2875